Exhibit 10.1

SEPARATION AND TRANSITION AGREEMENT

THIS SEPARATION AND TRANSITION AGREEMENT (the “Agreement”) is made and entered
into as of February 11, 2019 (the “Effective Date”) by and between David Pringle
(“Employee”) and Waitr Holdings Inc., a Delaware corporation (“Employer”).

WHEREAS, Employee presently serves as the Chief Financial Officer of Employer
pursuant to that certain Offer Letter by and among Employee, Employer and
Holdings, dated as of November 15, 2018 (the “Offer Letter”); and

WHEREAS, Employer and Employee mutually agree that Employee’s employment as
Chief Financial Officer with Employer will end as of the Separation Date
(defined below).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:

1.    Separation Date. Employee’s employment with Employer shall terminate as of
March 31, 2019 (the “Separation Date”). Effective as of the Separation Date, all
of Employee’s positions with Employer and its affiliates shall automatically
terminate, including, without limitation, Employee’s position as Chief Financial
Officer of the Company. Other than what is provided for in paragraph 4, the
Separation Date will be the termination date of the Employee’s employment for
purposes of active coverage and participation in all benefit plans and programs
sponsored by Employer.

2.    Accrued Benefits. Regardless of whether Employee enters into this
Agreement, Employer agrees to pay Employee, in accordance with the Offer Letter
and subject to tax withholding and other authorized deductions, any accrued but
unpaid salary or wages for services rendered prior to the Separation Date. In
addition, Employee shall be entitled to vested benefits under the applicable
employee benefit plans maintained by Employer in accordance with the terms and
conditions of such plans.

3.    Transition Services. During the period commencing as of the Effective Date
and ending on the Separation Date (the “Transition Period”), Employee agrees to
devote his full time, energy and skill to the faithful performance of his duties
on behalf of Employer, and shall perform the duties and carry out the
responsibilities as may be assigned to him from time to time by the Chief
Executive Officer of Employer to the best of his ability and in a diligent,
businesslike and efficient manner (the “Transition Services”). In carrying out
his duties on behalf of Employer, Employee shall comply with any policies and
procedures established by Employer for its employees. During the Transition
Period, Employer shall continue to pay or provide to Employee his current rate
of base salary and employee benefits, as in effect immediately prior to the
Effective Date.

4.    Separation Benefits. Subject to and conditioned on Employee’s execution
and non-revocation of this Agreement and the general release of claims (the
“General Release”), in the form attached hereto as Exhibit A, which General
Release must be executed by Employee and the applicable non-revocation period
must lapse no earlier than one (1) day, and no later than ten (10) days,
following the Separation Date, Employer will provide Employee with an award of
26,000 restricted stock units pursuant to the Waitr Holdings Inc. 2018 Omnibus
Incentive Plan, which will vest in full on December 1, 2019 (the “Separation
Benefits”).

5.    Release. Employee would not otherwise be entitled to the Separation
Benefits provided under Section 4 of this Agreement but for the promises,
covenants and agreements made herein. The parties agree that the Separation
Benefits to be provided by Employer under Section 4 is in full, final and
complete settlement of all claims Employee may have against Employer, its past
and present affiliates and the respective officers, directors, owners,
employees, members, agents, advisors, consultants, insurers, attorneys,
successors and/or assigns of each of the foregoing (collectively, the
“Releasees”).



--------------------------------------------------------------------------------

6.    Revocation Period. Employee acknowledges and agrees that his receipt of
the Separation Benefits is subject to his execution and non-revocation of the
General Release, and that this Agreement will be neither effective nor
enforceable, nor will the Separation Benefits be paid hereunder, unless the
applicable revocation period under the General Release expires without his
revocation thereof.

7.    Sole and Exclusive Benefits. This Agreement provides for the sole and
exclusive benefits for which Employee is eligible as a result of his separation
of service with Employer, except as otherwise required by law, and Employee
shall not be eligible for any contractual benefits under any other agreement or
arrangement providing for benefits upon a separation from service, including,
but not limited to, any payments under any severance plan, policy or program of
Employer.

8.    No Admission of Liability. Nothing in this Agreement shall be construed as
an admission of liability by Employer or any other Releasee, and Employer
specifically disclaims liability to or wrongful treatment of Employee on the
part of itself and all other Releasees.

9.    Other Employee/Employer Representations and Covenants. Employee agrees to
and makes the following representations and covenants:

 

  a.

Employee has reported to Employer in writing any and all known work-related
injuries that Employee has suffered during employment with Employer or its
affiliates.

 

  b.

Employee has not filed any complaints or charges against Employer or any of its
affiliates with the Equal Employment Opportunity Commission, or with any other
federal, state or local agency or court, and as of the date of this agreement,
has no known claims or intentions of filing any such complaints or charges.

 

  c.

Employee will return to Employer upon or before the Separation Date any property
of Employer in his possession, custody or control, including, but not limited
to, files, identification card, data storage devices, passwords and office keys.

 

  d.

In the event of any lawsuit against Employer or any of its affiliates that
relates to alleged acts or omissions by Employee during employment with Employer
or its affiliates, Employee agrees to cooperate by voluntarily providing
truthful and complete information as reasonably necessary for Employer or its
affiliates to defend against such lawsuit, provided that Employer shall
reimburse Employee for reasonable and necessary expenses for such cooperation.

 

  e.

Employee shall not, in any manner, directly or indirectly, take any action that
disparages or places Employer or any Releasee in a false or negative light, and
Employer’s board of directors and senior executives shall not, in any manner,
directly or indirectly, take any action that disparages or places Employee in a
false or negative light; provided that no such party shall be required to make
any untruthful statement or violate any law.

10.    Opportunity to Seek Advice; Understanding of Agreement. Employee
acknowledges that he has been advised to consult with an attorney of Employee’s
choice with regard to this Agreement and has had sufficient time to do so.
Employee hereby acknowledges that he fully understands the significance of this
Agreement and voluntarily accepts the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

11.    Confidentiality. Employee agrees to treat the existence and terms of this
Agreement as confidential and will not discuss it with anyone other than:
(i) his counsel or tax advisor as necessary to secure their professional advice,
(ii) his spouse, or (iii) as may be required by law.

12.    Entire Agreement. This Agreement sets forth the entire agreement between
Employee and Employer, and fully supersedes any and all prior agreements or
understandings between them regarding its subject matter, including, without
limitation, the Offer Letter; provided, however, that nothing in this Agreement
is intended to or shall be construed to limit, impair or terminate any
obligation of Employee pursuant to any non-competition, non-solicitation,
confidentiality or intellectual property agreements that have been signed by
Employee where such agreements by their terms continue after Employee’s
employment with Employer ends.

13.    Interpretation and Severability. Employer and Employee agree that in the
event any provision of this Agreement is deemed to be invalid or unenforceable
by any court or administrative body of competent jurisdiction, or in the event
that any provision cannot be modified so as to be valid and enforceable, then
that provision shall be deemed severed from the Agreement and the remaining
provisions hereunder shall remain in full force and effect.

14.    Successors and Assigns. This Agreement shall be binding on Employer and
Employee and upon their respective heirs, representatives, successors and
assigns, and shall run to the benefit of the Releasees and each of them and to
their respective heirs, representatives, successors and assigns.

15.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Louisiana, without giving effect to any
principles of conflicts of law.

[Signatures appear on following page]

 

3



--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY.

THIS AGREEMENT INCLUDES A

RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

“EMPLOYER”

WAITR HOLDINGS INC.

By:  

/s/ Chris Meaux

Name:  

Chris Meaux

Title:  

Chief Executive Officer

“EMPLOYEE”

/s/ David Pringle

David Pringle

Date:  

2/11/2019

 

4



--------------------------------------------------------------------------------

Exhibit A

Release of Claims

I, David Pringle, in consideration of and subject to the performance by Waitr
Holdings Inc. (“Employer”) of its obligations under the Separation and
Transition Agreement, dated as of February 11, 2019, by and between Employer and
myself (the “Agreement”), do hereby release and forever discharge as of the date
hereof Employer and all present and former directors, officers, agents,
representatives, employees, parents, subsidiaries, members, affiliates,
successors and assigns of Employer and their owners (collectively, the “Released
Parties”) to the extent provided below. I understand that my employment with
Employer will terminate, or has terminated, on March 31, 2019 (the “Separation
Date”).

 

  1.

I understand that any benefits paid or granted to me under Section 4 of the
Agreement represent, in part, consideration for my signing this General Release.
I understand and agree that I will not receive the benefits specified in
Section 4 of the Agreement unless I execute and do not revoke this General
Release within the time period permitted hereafter or breach this General
Release.

 

  2.

Except as provided in paragraph 4 below, I knowingly and voluntarily release and
forever discharge Employer and the other Released Parties of and from any and
all claims, controversies, suits, rights, interests, losses, debts, actions,
causes of action, claims, counter-claims, demands, charges, debts, obligations,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date of this
General Release) and whether known, unknown, suspected or unsuspected, or
whether or not heretofore brought before any state or federal court or before
any state or federal agency or other governmental entity, which I, my spouse, or
any of my heirs, executors, administrators or assigns, has or may have against
Employer or any of the Released Parties, by reason of any and all acts,
omissions, events or facts occurring or existing prior to or on the date I sign
this General Release. The claims in the preceding sentence include, without
limitation, all claims relating to or arising out of my service with Employer or
the termination thereof; any and all claims arising under any contract of
employment or service, whether express or implied; and any and all claims
arising under any provision of the Constitutions of the United States, the State
of Louisiana or of any other state; any and all claims arising under any
anti-discrimination statute including Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act of 1967, as amended (including the Older Workers Benefit Protection Act) and
any state laws that prohibit discrimination in employment based on certain
protected categories including race, color, religion, marital status, sexual
orientation, national origin, ancestry, disability, medical condition, age or
sex; any claims arising under other statutes and laws including the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Civil Rights Act of 1866, as amended; the
Worker Adjustment Retraining and Notification Act; the Employee Retirement
Income Security Act of 1974; the Consolidated Omnibus Budget Reconciliation Act
of 1985; the Rehabilitation Act of 1973; the Fair Credit Reporting Act; the
Sarbanes-Oxley Act of 2002; any applicable Executive Order Programs; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law whether based on statute, regulation, ordinance, or otherwise;
or under any public policy, contract or tort, or under common law, in equity or
otherwise; or arising under any policies, practices or procedures of Employer;
or any claim for wrongful discharge, breach of contract, physical or personal
injury, infliction of emotional distress, fraud, negligent misrepresentation,
libel, slander, defamation, other torts; or any claim for interests, penalties,
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing in this paragraph 2 collectively referred to
herein as the “Released Claims”).

 

A-1



--------------------------------------------------------------------------------

  3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

  4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release.

 

  5.

With respect to the Released Claims, I understand and agree that I expressly
waive any right or claim of right that I may have under the law of any
jurisdiction that a release such as the one given here does not apply to unknown
or unstated claims. In connection with this waiver, I understand and acknowledge
that I may hereafter discover claims presently unknown or unsuspected, or facts
in addition to or different from those which I may now know or believe to be
true, with respect to the Released Claims. Nevertheless, I expressly waive any
and all claims that I may have against any of the Released Parties, including
any which are presently unknown or unsuspected.

 

  6.

In signing this General Release, and subject to any limitations placed on this
General Release as set forth herein, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Released Claims hereinabove
mentioned or implied, except as otherwise noted above. I expressly consent that
this General Release shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Released Claims (notwithstanding any state statute that expressly
limits the effectiveness of a general release of unknown and unsuspected
Released Claims), if any, as well as those relating to any other Released Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
Employer would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Released Claim seeking damages against
Employer, or in the event I should seek to recover against Employer in any
Released Claim brought by a governmental agency on my behalf, this General
Release shall serve as a complete defense to such Released Claims. The Parties
agree that this General Release does not release, waive, or discharge any right
of mine to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), National Labor Relations Board, or any other government
agency charged with the enforcement of any law. Moreover, nothing in this
General Release is intended to or shall interfere with my right to participate
in a proceeding with any appropriate federal, state, or local agency enforcing
discrimination laws, nor shall this General Release prohibit me from cooperating
with any such agency in its investigation, provided that if any such agency or
any third party obtains an award of damages from Employer on my behalf, I agree
to turn over any such amounts to Employer. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.

 

  7.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by Employer, any Released Party or myself of any improper or
unlawful conduct.

 

  8.

I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my spouse and
any tax, legal or other counsel I have consulted regarding the meaning or effect
hereof or as required by law, and I will instruct each of the foregoing not to
disclose the same to anyone.

 

A-2



--------------------------------------------------------------------------------

  9.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or governmental entity, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. I understand and acknowledge that I do not need the prior
authorization of Employer to make any such reports or disclosures and that I am
not required to notify Employer that I have made such reports or disclosures.

 

  10.

By accepting any payments paid or granted to me under Section 4 of the
Agreement, I acknowledge and agree that I have been given an adequate
opportunity to advise Employer’s human resources, legal, or other relevant
management division, and has so advised such division in writing, of any facts
that I am aware of that constitute or might constitute a violation of any
ethical, legal, or contractual standards or obligations of Employer. I further
acknowledge and agree that I am not aware of any existing or threatened claims,
charges, or lawsuits that I have not disclosed to Employer.

 

  11.

Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

  12.

I understand that I may revoke this General Release within seven (7) calendar
days of my execution thereof by delivery and receipt of a written notice of
revocation to the Chief Executive Officer of Employer by midnight on or before
the seventh (7th) calendar day after I deliver an executed copy of this General
Release.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (a)

I HAVE READ IT CAREFULLY;

 

  (b)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  (c)

I HAVE HAD AT LEAST TWENTY-ONE (21) DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT;

 

  (d)

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS GENERAL
RELEASE TO REVOKE IT; THAT THIS GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; AND THAT REVOCATION CAN BE
MADE BY DELIVERY AND RECEIPT OF WRITTEN NOTICE AS DESCRIBED ABOVE;

 

A-3



--------------------------------------------------------------------------------

  (e)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (f)

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF EMPLOYER AND BY ME.

*        *        *         *

 

A-4



--------------------------------------------------------------------------------

WAITR HOLDINGS INC.

By:  

/s/ Chris Meaux

Name:  

Chris Meaux

Title:  

Chief Executive Officer

/s/ David Pringle

David Pringle Date:  

2/11/2019

 

A-5